DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-085235, filed on 04/26/2018.
Applicant’s indication of National Stage information based on PCT/JP2019/010778 filed 03/15/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length, and therefore is not concise.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not conform to proper independent claim format. Proper format is defined in MPEP 608.01(i): “(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: (1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, (2) A phrase such as "wherein the improvement comprises," and (3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing unit” in claims 1, 12, 15, and 17; “environment information acquisition unit” in claim 12; “mobile device” in claim 15; and “communication unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “data processing unit” in paragraphs [0044] and [0046]; “environment acquisition unit” in paragraphs [0044] and [0045]; “mobile device” in paragraph [0024]; and “communication unit” in paragraphs [0044] and [0052].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites: “An information processing device comprising a data processing unit configured to determine a manual driving ability of a driver of a mobile device and execute entry control according to a determination result when the mobile device enters an automatic driving permissible area.” The claim cannot invoke a 112(f) interpretation due to the above 112(a) single means rejection, which means the recited data processing unit has no structure, and thus can be directed toward software per se. 
Claim 1 is additionally rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An information processing device comprising a data processing unit configured to determine a manual driving ability of a driver of a mobile device and execute entry control according to a determination result when the mobile device enters an automatic driving permissible area. If the data processing unit were to have structure, then these limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “an information processing device comprising a data processing unit” and “execute entry control according to a determination result when the mobile device enters and automatic driving permissible area”. That is, other than reciting “an information processing device comprising a data processing unit” and “execute entry control according to a determination result when the mobile device enters and automatic driving permissible area”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine a manual driving ability of a driver of a mobile device.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “an information processing device comprising a data processing unit” and “execute entry control according to a determination result when the mobile device enters and automatic driving permissible area”. The information processing device comprising a data processing unit is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The execute entry control step is recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of information processing device comprising a data processing unit is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of execute entry control is mere data gathering and displaying and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 2 and 3 recite limitations that are no more than the abstract idea of claim 1. These claims recite a determining step which can reasonably be performed in the human mind. The data processing unit is recited at a high level of generality to generically link the abstract idea to a technological environment. The executing entry control steps are merely data gathering and displaying and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the claims contain ineligible subject matter.
Claims 4, 6, 9, and 10 recite limitations that are no more than the abstract idea of claim 1. These claims recite remote settings details, determining steps, and calculating steps, which can reasonably be performed in the human mind. The data processing unit is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claims contain ineligible subject matter.
Claims 5, 7, 8, and 11 recite limitations that are no more than the abstract idea of claim 1. The data processing unit, display unit, sound output unit, or vibrator are recited at a high level of generality to generically link the abstract idea to a technological environment. The executing entry control steps, and acquiring information steps are merely data gathering and displaying and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the claims contain ineligible subject matter.
Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A mobile device comprising: an environment information acquisition unit configured to detect approach of the mobile device to an entry position from a low-speed automatic driving permissible area to a high-speed automatic driving permissible area; and a data processing unit configured to determine a manual driving ability at a high speed of a driver of the mobile device and execute entry control according to a determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a mobile device comprising: an environment information acquisition unit”, “a data processing unit”, and “execute entry control according to a determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area”. That is, other than reciting “a mobile device comprising: an environment information acquisition unit”, “a data processing unit”, and “execute entry control according to a determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, detect the approach of the mobile device to an entry position from a low-speed area to a high-speed area, and can determine a manual driving ability at a high speed of a driver of a mobile device.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a mobile device comprising: an environment information acquisition unit”, “a data processing unit”, and “execute entry control according to a determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area”. The mobile device, environment information acquisition unit, and data processing unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The execute entry control step is recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of mobile device, environment information acquisition unit, and data processing unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of execute entry control is mere data gathering and displaying and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 13 recites limitations that are no more than the abstract idea of claim 12. This claim recites a determining step which can reasonably be performed in the human mind. The data processing unit is recited at a high level of generality to generically link the abstract idea to a technological environment. The executing entry control step is merely data gathering and displaying and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the claim contains ineligible subject matter.
Claim 14 recites limitations that are no more than the abstract idea of claim 12. This claim recites a determining step which can reasonably be performed in the human mind. The data processing unit is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.
Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An information processing system comprising a server configured to distribute a local dynamic map (LDM) and a mobile device configured to receive distribution data of the server, wherein the server distributes the local dynamic map (LDM) on which area setting information regarding a low-speed automatic driving permissible area and a high-speed automatic driving permissible area, and the mobile device includes a communication unit that receives the local dynamic map (LDM), and a data processing unit that determines a manual driving ability at a high speed of a driver of the mobile device and executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “an information processing system comprising a server configured to distribute a local dynamic map (LDM) and a mobile device configured to receive distribution data of the server, wherein the server distributes the local dynamic map (LDM) on which area setting information regarding a low-speed automatic driving permissible area and a high-speed automatic driving permissible area, and the mobile device includes a communication unit that receives the local dynamic map (LDM), and a data processing unit”, and “executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area”. That is, other than reciting “an information processing system comprising a server configured to distribute a local dynamic map (LDM) and a mobile device configured to receive distribution data of the server, wherein the server distributes the local dynamic map (LDM) on which area setting information regarding a low-speed automatic driving permissible area and a high-speed automatic driving permissible area, and the mobile device includes a communication unit that receives the local dynamic map (LDM), and a data processing unit”, and “executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine a manual driving ability at a high speed of a driver of a mobile device.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “an information processing system comprising a server configured to distribute a local dynamic map (LDM) and a mobile device configured to receive distribution data of the server, wherein the server distributes the local dynamic map (LDM) on which area setting information regarding a low-speed automatic driving permissible area and a high-speed automatic driving permissible area, and the mobile device includes a communication unit that receives the local dynamic map (LDM), and a data processing unit”, and “executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area”. The information processing system, server, local dynamic map, server, communication unit, and data processing unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The distribution step, receiving step, and execution step are recited at a high level of generality and amount to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of information processing system, server, local dynamic map, server, communication unit, and data processing unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional distribution step, receiving step, and execution step are mere data gathering and displaying and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 16 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An information processing method executed in an information processing device, the information processing method comprising by a data processing unit, determining a manual driving ability of a driver of a mobile device and executing entry control according to a determination result when the mobile device enters an automatic driving permissible area. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “an information processing device”, “a data processing unit”, and “executing entry control according to a determination result when the mobile device enters an automatic driving permissible area”. That is, other than reciting “an information processing device”, “a data processing unit”, and “executing entry control according to a determination result when the mobile device enters an automatic driving permissible area”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, create an information processing method, and determine the manual driving ability of a driver of a mobile device.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “an information processing device”, “a data processing unit”, and “executing entry control according to a determination result when the mobile device enters an automatic driving permissible area”. The information processing device and data processing unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The execute entry control step is recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of mobile device, environment information acquisition unit, and data processing unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of execute entry control is mere data gathering and displaying and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites: “A program for causing an information processing device to execute information processing comprising causing a data processing unit to determine a manual driving ability of a driver of a mobile device and execute entry control according to a determination result when the mobile device enters an automatic driving permissible area”, and is therefore directed toward software per se. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cawley et al. (US 2018/0101170 A1, hereinafter referred to as Cawley).
Regarding claim 1, Cawley teaches: An information processing device comprising a data processing unit configured to determine a manual driving ability of a driver of a mobile device and execute entry control according to a determination result when the mobile device enters an automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0046], the autonomous control may be adjusted according to the driver’s ability; the vehicle speed can be slowed to match a driver’s ability; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; here, entry control is performed when entering an autonomous area according to the determination result).

Regarding claim 2, Cawley further teaches: The information processing device according to claim 1, wherein the data processing unit determines the manual driving ability at a high speed of the driver of the mobile device and executes the entry control according to the determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; if a vehicle is capable of travelling at 180 kph but the driver’s skill renders him unable to safely drive at that speed (i.e. driver’s skill at high speed), the autonomous control of the vehicle may be adjusted to enhance the driver’s capabilities so that the vehicle can travel at a speed that is higher than the speed prescribed by driver’s skill; here, the vehicle performs entry control when going from slow speed to high speed).

Regarding claim 6, Cawley further teaches: The information processing device according to claim 2, wherein the data processing unit executes processing of determining the manual driving ability at a high speed of the driver of the mobile device on a basis of monitoring information including operation information of the driver in the low-speed automatic driving permissible area ([0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], if a vehicle is capable of travelling at 180 kph but the driver’s skill renders him unable to safely drive at that speed, the autonomous control of the vehicle may be adjusted to enhance the driver’s capabilities so that the vehicle can travel at a speed that is higher than the speed prescribed by driver’s skill; [0046], the vehicle can be adjusted to slow to a speed at which the ability of the driver to control the vehicle manually is acceptable; here, the manual driving ability at high speeds is based on the manual driving ability at low speeds).

Regarding claim 16, Cawley teaches: An information processing method executed in an information processing device, the information processing method comprising by a data processing unit, determining a manual driving ability of a driver of a mobile device and executing entry control according to a determination result when the mobile device enters an automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0046], the autonomous control may be adjusted according to the driver’s ability; the vehicle speed can be slowed to match a driver’s ability; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; here, entry control is performed when entering an autonomous area according to the determination result).

Regarding claim 17, Cawley teaches: A program for causing an information processing device to execute information processing comprising causing a data processing unit to determine a manual driving ability of a driver of a mobile device and execute entry control according to a determination result when the mobile device enters an automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0046], the autonomous control may be adjusted according to the driver’s ability; the vehicle speed can be slowed to match a driver’s ability; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; here, entry control is performed when entering an autonomous area according to the determination result).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cawley et al. (US 2018/0101170 A1, referred to as Cawley), and further in view of Mangal et al. (US 2018/0039268 A1, hereinafter referred to as Mangal).
Regarding claim 3, Cawley further teaches: The information processing device according to claim 1. However, Cawley does not explicitly teach: wherein the data processing unit determines presence or absence of a remote support setting of the mobile device and executes the entry control according to the determination result.
	Mangal teaches: wherein the data processing unit determines presence or absence of a remote support setting of the mobile device and executes the entry control according to the determination result ([0008], the vehicle can be controlled by a remote-operator if necessary; however, the communications link between the host-vehicle and the remote-operator may not be operating due to an equipment failure; [0029], the skill-ranking is determined during the monitored-mode where the operator is given limited control, and the controller is ready to take back control if the operator is not capable; here, if the data processing unit determines the absence of a remote support, then the vehicle takes back control; [0022], the controller may transition back to the automated mode and take control of the host-vehicle from the operator; here, all control, including entry control, would be performed by the vehicle when the remote operator is not capable).
Cawley and Mangal are analogous art to the claimed invention since they are from the similar field of vehicle controls based on driver ability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cawley with the remote support of Mangal to create a vehicle control system that determines the presence or absence of a remote support setting of the mobile device and executes the entry control according to the determination result.
The motivation for modification would have been to create a vehicle control system that determines the presence or absence of a remote support setting of the mobile device and executes the entry control according to the determination result in order to have a safer vehicle control system that can control the vehicle with remote support, and can determine how to control the vehicle without remote support, creating an overall more effective vehicle control system that is safer for the passenger.

Regarding claim 4, Cawley-Mangal further teach: The information processing device according to claim 3, wherein the remote support setting is either remote driving control of the mobile device by a leading vehicle of the mobile device or remote driving control of the mobile device from a driving control center (Mangal, [0008], the vehicle can be controlled by a remote-operator if necessary (rather than a passenger of the host vehicle); here, the remote-operator is remote driving control from a driving control center). 

Regarding claim 5, Cawley further teaches: The information processing device according to claim 2, and determining there is no manual driving ability at a high speed of the driver of the mobile device ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], the driver’s skill level may renders him unable to safely drive at 180 kph (high speeds)). However, Cawley does not explicitly teach: wherein, in a case where there is no manual driving ability at a high speed of the driver of the mobile device, and moreover in a case where there is no remote support setting at a high speed of the mobile device, the data processing unit executes a notification of prohibiting an entry to the high-speed automatic driving permissible area.
Mangal teaches: wherein, in a case where there is no manual driving ability at a high speed of the driver of the mobile device, and moreover in a case where there is no remote support setting at a high speed of the mobile device, the data processing unit executes a notification of prohibiting an entry to the high-speed automatic driving permissible area ([0023], in the event that the complexity-ranking of the scenario is greater than the skill-ranking of the operator, and the complexity of the scenario is greater than the automated skill, the controller may bypass the traffic scenario and seek an  alternative route of the destination that does not include the traffic scenario; [0027], the complexity-ranking may be determined based on traffic speed, where higher speeds will increase the complexity; [0008], the vehicle can have a remote-operator that controls the vehicle, but this control can fail due to equipment malfunction; [0022], the vehicle can transition back to fully automated control when it determines the operator is not capable; here, when the operator cannot drive at high speeds, and no remote support is available, the vehicle prohibits entry to the high-speed area by avoiding the traffic scenario that has the high speed complexity).
Cawley and Mangal are analogous art to the claimed invention since they are from the similar field of vehicle controls based on driver ability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cawley with prohibition of high speed entry of Mangal to create a vehicle control system that determines, in a case where there is no manual driving ability at a high speed of the driver of the mobile device, and where there is no remote support setting at a high speed of the mobile device, to execute a notification of prohibiting an entry to the high-speed automatic driving permissible area.
The motivation for modification would have been to create a vehicle control system that determines, in a case where there is no manual driving ability at a high speed of the driver of the mobile device, and where there is no remote support setting at a high speed of the mobile device, to execute a notification of prohibiting an entry to the high-speed automatic driving permissible area in order to have a safer vehicle control system that can control the vehicle to avoid complex driving scenarios when the driver cannot drive and there is no remote support, thus reducing the likelihood of accidents and collisions.

Regarding claim 12, Cawley teaches: A mobile device comprising ([0006], controlling an autonomous vehicle): a data processing unit configured to determine a manual driving ability at a high speed of a driver of the mobile device and execute entry control according to a determination result when the mobile device enters a high-speed automatic driving permissible area from a low-speed automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; if a vehicle is capable of travelling at 180 kph but the driver’s skill renders him unable to safely drive at that speed (i.e. driver’s skill at high speed), the autonomous control of the vehicle may be adjusted to enhance the driver’s capabilities so that the vehicle can travel at a speed that is higher than the speed prescribed by driver’s skill; here, the vehicle performs entry control when going from slow speed to high speed). However, Cawley does not explicitly teach: an environment information acquisition unit configured to detect approach of the mobile device to an entry position from a low-speed automatic driving permissible area to a high-speed automatic driving permissible area.	Mangal teaches: an environment information acquisition unit configured to detect approach of the mobile device to an entry position from a low-speed automatic driving permissible area to a high-speed automatic driving permissible area ([0009], the vehicle may include a GPS receiver to determine a location of the vehicle on a map; [0011], the vehicle can detect traffic scenarios such as exiting from a roadway to a side road; [0012], the vehicle can detect freeway transitions, speed limit changes, and precise steering and speed requirements; here, the vehicle detects different driving scenarios, including entry positions from low speed to high speed).
Cawley and Mangal are analogous art to the claimed invention since they are from the similar field of vehicle controls based on driver ability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cawley with the detection system of Mangal to create a vehicle control system that detects approach of the mobile device to an entry position from a low-speed automatic driving permissible area to a high-speed automatic driving permissible area.
The motivation for modification would have been to create a vehicle control system that detects approach of the mobile device to an entry position from a low-speed automatic driving permissible area to a high-speed automatic driving permissible area in order to have a safer vehicle control system that can control the vehicle based on the vehicle position and environment, and thus can better handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Regarding claim 13, Cawley-Mangal further teach: The mobile device according to claim 12, wherein the data processing unit determines presence or absence of a remote support setting of the mobile device and execute the entry control according to the determination result (Mangal, [0008], the vehicle can be controlled by a remote-operator if necessary; however, the communications link between the host-vehicle and the remote-operator may not be operating due to an equipment failure; [0029], the skill-ranking is determined during the monitored-mode where the operator is given limited control, and the controller is ready to take back control if the operator is not capable; here, if the data processing unit determines the absence of a remote support, then the vehicle takes back control; [0022], the controller may transition back to the automated mode and take control of the host-vehicle from the operator; here, all control, including entry control, would be performed by the vehicle when the remote operator is not capable). The motivation for modification would have been to have a safer vehicle control system that can control the vehicle with remote support, and can determine how to control the vehicle without remote support, creating an overall more effective vehicle control system that is safer for the passenger.

Regarding claim 14, Cawley-Mangal further teach: The mobile device according to claim 12, wherein the data processing unit executes processing of determining presence or absence of a driver capable of manual driving at a high speed of the mobile device on a basis of monitoring information including operation information of the driver in the low-speed automatic driving permissible area (Cawley, [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], if a vehicle is capable of travelling at 180 kph but the driver’s skill renders him unable to safely drive at that speed, the autonomous control of the vehicle may be adjusted to enhance the driver’s capabilities so that the vehicle can travel at a speed that is higher than the speed prescribed by driver’s skill; [0046], the vehicle can be adjusted to slow to a speed at which the ability of the driver to control the vehicle manually is acceptable; here, the manual driving ability at high speeds is based on the manual driving ability at low speeds).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cawley et al. (US 2018/0101170 A1, referred to as Cawley), and further in view of Miller et al. (US 2017/0349186 A1, hereinafter referred to as Miller).
Regarding claim 7, Cawley further teaches: The information processing device according to claim 2, wherein the vehicle issues notifications to the driver ([0052], the vehicle can provide sensory/haptic feedback to the driver to influence a driver’s natural driving tendencies). However, Cawley does not explicitly teach: wherein the data processing unit executes notification processing of a manual driving recovery request notification according to occurrence of a manual driving request section after the mobile device enters the high-speed automatic driving permissible area.
	Miller teaches: wherein the data processing unit executes notification processing of a manual driving recovery request notification according to occurrence of a manual driving request section after the mobile device enters the high-speed automatic driving permissible area ([0021], the processor can detect the handoff request, and can assess the driver competency to approve or deny the handoff request; [0024], a handoff that occurs on a freeway while the host vehicle is driving at a high rate of speed may have a different threshold for driver competency; [0007], if the handoff occurs on a freeway, some drivers might have difficulty of taking control of a fast-moving vehicle; here, the manual driving recovery request occurs in manual driving request section after the vehicle enters a high speed driving zone).
Cawley and Miller are analogous art to the claimed invention since they are from the similar field of vehicle controls based on driver ability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Cawley with the driving recovery request of Miller to create a vehicle control system that executes a manual driving recovery request notification according to occurrence of a manual driving request section after the mobile device enters the high-speed automatic driving permissible area.
The motivation for modification would have been to create a vehicle control system that executes a manual driving recovery request notification according to occurrence of a manual driving request section after the mobile device enters the high-speed automatic driving permissible area in order to have a safer vehicle control system that can control the vehicle to request driver assistance when needed, and thus can better handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Regarding claim 8, Cawley-Miller further teach: The information processing device according to claim 7, wherein the data processing unit executes notification processing of the driving recovery request notification, using at least one of a display unit, a sound output unit, or a vibrator (Cawley, [0052], the vehicle may provide sensory/haptic feedback to the driver in order to influence a driver’s driving tendencies; Miller, [0040], approving the handoff request may include a notification to the driver instructing the driver to begin controlling the vehicle; [0031], the output signal to the user with a command to prompt the driver may include a visual alert, audible alert, or both). The motivation for modification would have been to create a vehicle control system that can communicate handoff intentions and commands to the driver more effectively, creating a better user experience and safer driving control system that can handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Regarding claim 9, Cawley-Miller further teach: The information processing device according to claim 7, wherein the data processing unit calculates a manual driving recoverable time required for the driver who is executing automatic driving, and determines notification timing of the manual driving recovery request notification on a basis of the calculated time (Cawley, [0032], the driver is expected to be available for occasional control, but with sufficiently comfortable transition time; Miller, [0031], before the handoff request is approved, the vehicle may prompt the driver to assume control of the vehicle according to driver competency; a driver with a fast response time may be given the prompt seconds before the handoff occurs, while a driver with a slower response time may be given more time to respond to the handoff; see also [0028]). The motivation for modification would have been to create a vehicle control system that can communicate handoff intentions and commands to the driver more effectively, creating a better user experience and safer driving control system that can handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Regarding claim 10, Cawley-Miller further teach: The information processing device according to claim 7, wherein the data processing unit calculates the manual driving recoverable time, using learning data for each driver (Cawley, [0032], the driver is expected to be available for occasional control, but with sufficiently comfortable transition time; Miller, [0031], before the handoff request is approved, the vehicle may prompt the driver to assume control of the vehicle according to driver competency; a driver with a fast response time may be given the prompt seconds before the handoff occurs, while a driver with a slower response time may be given more time to respond to the handoff; [0026], the vehicle uses learning data to determine each driver’s competency; [0028], a driver with faster response time may be associated with higher competency). The motivation for modification would have been to create a vehicle control system that can communicate handoff intentions and commands to the driver more effectively, creating a better user experience and safer driving control system that can handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Regarding claim 11, Cawley-Miller further teach: The information processing device according to claim 10 wherein the data processing unit acquires operation information of the driver after switching from automatic driving to manual driving and executes learning data update processing (Miller, [0031], before the handoff request is approved, the vehicle may prompt the driver to assume control of the vehicle according to driver competency; a driver with a fast response time may be given the prompt seconds before the handoff occurs, while a driver with a slower response time may be given more time to respond to the handoff; [0026], the vehicle uses learning data to determine each driver’s competency; [0028], a driver with faster response time may be associated with higher competency; [0030], the processor may update the profile associated with the driver after competency has been established; Fig. 4, the updating of the information can be performed after switching from automatic to manual driving). The motivation for modification would have been to create a vehicle control system that can communicate handoff intentions and commands to the driver more effectively, creating a better user experience and safer driving control system that can handle complex driving scenarios while reducing the likelihood of accidents and collisions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mangal et al. (US 2018/0039268 A1, referred to as Mangal), and further in view of Cawley et al. (US 2018/0101170 A1, referred to as Cawley).
Regarding claim 15, Mangal teaches: An information processing system comprising a server configured to distribute a local dynamic map (LDM) and a mobile device configured to receive distribution data of the server, wherein
([0009], the vehicle may include a GPS receiver to determine a location of the vehicle on a map; [0011], the traffic detector is used by the vehicle to determine an upcoming traffic scenario, including map information, traffic information, and road condition information (all of which are dynamic); [0010], the system is performed using a processor as an information processing system)
the server distributes the local dynamic map (LDM) on which area setting information regarding a low-speed automatic driving permissible area and a high-speed automatic driving permissible area ([0009], the vehicle may include a GPS receiver to determine a location of the vehicle on a map; [0011], the vehicle can detect traffic scenarios such as exiting from a roadway to a side road; [0012], the vehicle can detect freeway transitions, speed limit changes, and precise steering and speed requirements; here, the vehicle detects different driving scenarios, including low speed and high speed automatic driving permissible areas), and
the mobile device includes a communication unit that receives the local dynamic map (LDM) ([0009], the vehicle may include a GPS receiver to determine a location of the vehicle on a map; [0010], the system is performed using a processor as an information processing system), and
a data processing unit that determines a manual driving ability of a driver of the mobile device ([0008], the system evaluates the ability of an operator to take manual control of the vehicle prior to the system actually relinquishing automated control of the vehicle; [0010], the system is performed using a processor as an information processing system).
However, Mangal does not explicitly teach: a data processing unit that determines a manual driving ability at a high speed of a driver of the mobile device and executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area.
Cawley teaches: a data processing unit that determines a manual driving ability at a high speed of a driver of the mobile device and executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area ([0020], computer program for carrying out the method including an information processing device with a data processing unit; [0037], the level of autonomous control of the vehicle may be adjusted according to the driver’s skill; [0043], the vehicle determines the ability of the driver to manually control the vehicle; [0037], the vehicle can increase the autonomous control when entering an area of speed that is beyond the abilities of the driver’s skill; if a vehicle is capable of travelling at 180 kph but the driver’s skill renders him unable to safely drive at that speed (i.e. driver’s skill at high speed), the autonomous control of the vehicle may be adjusted to enhance the driver’s capabilities so that the vehicle can travel at a speed that is higher than the speed prescribed by driver’s skill; here, the vehicle performs entry control when going from slow speed to high speed).
Mangal and Cawley are analogous art to the claimed invention since they are from the similar field of vehicle controls based on driver ability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mangal with the manual driving determination of Cawley to create a vehicle control system that determines a manual driving ability at a high speed of a driver of the mobile device and executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area.
The motivation for modification would have been to create a vehicle control system that determines a manual driving ability at a high speed of a driver of the mobile device and executes entry control according to a determination result when the mobile device enters the high-speed automatic driving permissible area from the low-speed automatic driving permissible area in order to have a safer vehicle control system that can control the vehicle based on the vehicle position and environment, and thus can better handle complex driving scenarios while reducing the likelihood of accidents and collisions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664